DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2019 and October 29, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroiwa et al. (US 2010/0023465 A1).
As to claim 1, Kuroiwa discloses a method for active learning [Paragraph 0001], the method comprising: 
selecting one or more entries from a data set [Data 51 on FIG. 4] including unlabeled data [Data 32 on FIG. 4] based on a similarity between the one or more entries and labeled data [The first data selection section 26 reads calculation-use data 51 from storage unit 5, reads the unknown data 32 from storage unit 3, reads the data selection condition 43 and specific label value 46 from storage unit 4, selects the specific label value 46 from a set of calculation-use data 51 as the specific data, calculates the degree of similarity of each data in the set of unknown data 32 with respect to the specific data, Paragraphs 0031, 0041 and 0061]; and 
causing the one or more entries to be labeled [The second data selection section 27 reads the calculation-use data 51 from storage unit 5, reads the unknown data 32 from storage unit 3, reads the data selection condition 43 and specific label value 46 from storage unit 4. Paragraphs 0057 and 0062].

As to claim 2, Kuroiwa discloses the method of Claim 1, further comprising: receiving an unlabeled input [Paragraph 0067]; and 
storing the unlabeled input into the data set based on a determination that a model fails to label the unlabeled input [Paragraph 0067]. 

As to claim 3, Kuroiwa discloses the method of Claim 1, further comprising: updating the labeled data with the one or more labeled entries [Paragraph 0064]; and 
causing a model to be further trained based on the updated labeled data [Paragraph 0065].

As to claim 8, Kuroiwa discloses an electronic device [FIG. 4] for active learning, the electronic device comprising: 
at least one memory [Storage unit 3 on FIG. 4]; and 
at least one processor [Processing unit 2 on FIG. 4] coupled to the at least one memory, wherein the at least one processor is configured to: see claim 1’s rejection above. 

As to claim 9, see claim 2’s rejection above.

As to claim 10, see claim 3’s rejection above.

As to claim 15, Kuroiwa discloses a non-transitory computer readable medium embodying a computer program for operating an electronic device including at least one processor [Paragraph 0126], the computer program comprising computer readable instructions that, when executed by the at least one processor, cause the electronic device to: see claim 1’s rejection above.

As to claim 16, see claim 2’s rejection above.

As to claim 17, see claim 3’s rejection above.





Allowable Subject Matter
Claims 21-25 are allowed.

Claims 4-7, 11-14 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653
                                                                                                                                                                                                        April 29, 2022